PER CURIAM.
This is an appeal by the state from an order granting the defendant/appellee’s sworn motion to dismiss under Fla.R. Crim.P. 3.190(c)(4). The appellee has confessed error with regard to the trial court’s reliance upon State v. Nieves, No. 84-6152(B) (Fla. 11th Cir.Ct. Apr. 3, 1985), which was reversed by this court in State v. Prieto, 479 So.2d 320 (Fla. 3d DCA 1985), and with regard to the trial court’s several findings of fact which are contested in the appellant/state’s initial brief.
We therefore reverse the order under review and remand the cause to the trial court with instructions to reconsider the motion to dismiss in the light of the facts established pursuant to the confession of error in these appellate proceedings, and in accordance with the applicable law established by Cruz v. State, 465 So.2d 516 (Fla.), cert, denied, 473 U.S. 905, 105 S.Ct. 3527, 87 L.Ed.2d 652 (1985).
Reversed and remanded.